Quilutan, Judge.
On April 18, 1966, Felix S'. Ramirez, a male white citizen, was indicted and convicted of burglary. In August 1967 he filed an “Extraordinary Motion to Vacate Judgment and Sentence.” The motion alleged that the grand jury which indicted him was illegally constituted because the jury was selected from the tax digest of Fulton County which was segregated by race. The appellant was represented by counsel at the time of his conviction and no challenge was made to the composition of the grand jury at the time of the trial. The appellant’s motion was overruled and the case is here for review. Held:
This case is controlled by Strauss v. Grimes, 223 Ga. 834 (158 SE2d 404) in which it was held that, under facts materially the same as in the case sub judice, retroactive application of Whitus v. Georgia, 385 U. S. 545 (87 SC 643, 17 LE2d 599) was not required.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.